F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          June 29, 2005
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                 Clerk

    ROWANA K. RIGGS,

                Plaintiff - Appellant,

    v.                                                  No. 04-3165
                                                 (D.C. No. 03-CV-4111-RDR)
    JO ANNE B. BARNHART,                                   (D. Kan.)
    Commissioner of Social Security,

                Defendant - Appellee.




                             ORDER AND JUDGMENT           *




Before BRISCOE , ANDERSON , and BRORBY , Circuit Judges.


         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

         Plaintiff-appellant Rowana K. Riggs appeals from the district court’s

affirmance of defendant Social Security Commissioner’s denial of disability


*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
insurance benefits and supplemental security income (SSI) benefits. On appeal,

Ms. Riggs continues to argue, as she did in the district court, that the ALJ (1) did

not follow legal standards; (2) did not properly consider her reaching restrictions

with her upper extremities; and (3) did not adequately consider

Dr. Summerhouse’s walking restrictions. She also argues that (4) no one would

hire her due to her many medical problems and restrictions and (5) the district

court failed to consider the entire record when deciding her appeal. We review

the ALJ’s decision only to determine whether the correct legal standards were

applied and whether the ALJ’s factual findings are supported by substantial

evidence. Doyal v. Barnhart , 331 F.3d 758, 760 (10th Cir. 2003). Reviewing

pursuant to these standards, we affirm.

      At all times Ms. Riggs has proceeded pro se. She alleges disability since

May 9, 2000, due to bilateral carpel tunnel syndrome. The Administrative Law

Judge (ALJ) found that with this impairment Ms. Riggs

      has a residual functional capacity for a range of sedentary activities
      with lifting or carrying 10 pounds with no overhead work, no
      climbing ladders, no vibration tools, no repetitive grasping and the
      need to avoid frequent flexion, twisting, torquing, extension,
      pushing, pulling and repetitive or extended periods of use of the
      upper extremities.

R., Vol. 2 at 22; see also id. at 20. Although the ALJ decided Ms. Riggs could

not perform her past relevant work, the ALJ decided she could perform a

significant range of sedentary work. Specifically, based on testimony of a

                                          -2-
vocational expert, the ALJ found that Ms. Riggs could perform a significant

number of jobs in the national economy including telephone solicitor, telephone

answering operator, motor assignment clerk or credit card clerk. Based on these

findings, the ALJ concluded Ms. Riggs was not disabled and was not entitled to

disability insurance or SSI benefits.

      Because the Appeals Council found no basis for review, the ALJ’s decision

became the final decision of the Commissioner. Ms. Riggs appealed to the

district court. In a thorough and well-reasoned decision, that court upheld the

Commissioner’s decision.

      Ms. Riggs’ first three arguments on appeal, which were presented to the

district court, are that the ALJ (1) did not follow legal standards; (2) did not

properly consider her reaching restrictions with her upper extremities; and (3) did

not adequately consider Dr. Summerhouse’s walking restrictions. After reviewing

the record on appeal, we conclude, for substantially the same reasons stated by the

district court in its Memorandum and Order of March 8, 2004, that the ALJ

applied the correct legal standards, the ALJ properly considered her reaching

restrictions and walking restrictions and substantial evidence supported the ALJ’s

decision. R., Vol. 1, Doc. 19.

      Next, Ms. Riggs argues that because she has many medical restrictions and

problems, no one would hire her. As indicated above, the record supports the


                                          -3-
ALJ’s conclusion that Ms. Riggs is not disabled. The Commissioner need not

also prove that she actually would be hired for a job.     See 42 U.S.C.

§ 423(d)(2)(A) (claimant is not disabled if she can “engage in any other kind of

substantial gainful work which exists in the national economy, regardless of

whether . . . a specific job vacancy exists for [her], or whether [she] would be

hired if [she] applied for work”).

       Lastly, Ms. Riggs argues that the district court did not consider the entire

administrative record before making a decision. This argument is conclusory;

Ms. Riggs does not indicate what evidence the district court failed to consider. In

any event, upon our review of the record, it is clear to us that the district court did

consider the entire record.

       The judgment of the district court is AFFIRMED. The mandate shall issue

forthwith.



                                                         Entered for the Court



                                                         Wade Brorby
                                                         Circuit Judge




                                            -4-